Citation Nr: 1001310	
Decision Date: 01/08/10    Archive Date: 01/15/10

DOCKET NO.  08-36 430	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUE

Entitlement to service connection for multiple sclerosis 
(MS).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The appellant and his brother


ATTORNEY FOR THE BOARD

A. Muhlfeld, Associate Counsel


REMAND

The record shows that appellant served as a member of the 
Utah Army National Guard from December 1979 to October 1985.  
He had active duty for training (ACDUTRA) from February 4, 
1980 through May 22, 1980, in addition to other periods of 
ACDUTRA over the course of his time in the Utah Army National 
Guard.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an August 2007 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Salt Lake City, Utah.  (The appellant testified before the 
undersigned Veterans Law Judge at a hearing held at the RO in 
October 2009.  A transcript of that hearing is of record.)

The appellant alleges that he started experiencing symptoms 
of his later diagnosed multiple sclerosis while serving on 
active duty for training (ACDUTRA) in the Utah Army National 
Guard in approximately 1980.  (He later testified in October 
2009 that he first experienced symptoms in about 1983.)  
Specifically, the appellant noted that while in the military, 
he experienced numbness in his fingers and arms, including a 
lack of circulation, noting that his hands would fall asleep 
while holding a gun on the shooting range.  In addition to 
his contention that he experienced the prodromal signs of MS 
while serving on ACDUTRA, he also contends that he was 
exposed to high doses of radioactive uranium while on drill 
weekends due to the close proximity of uranium mines to the 
training area.  He believes that his exposure to uranium 
contributed to the development of his currently diagnosed MS.  
The appellant submitted a statement from a fellow service 
member stating that his National Guard Unit (A Battery, 2nd 
Battalion, 222FA, in Richfield, Utah) used Poverty Flats in 
Monroe Utah as a training site three to four times a year, 
starting in 1980 until approximately 2002.  He also submitted 
an print out from an internet site noting that Poverty Flat 
south of Monroe had hundreds of abandoned uranium mines.

The record includes a June 2007 letter from D.C., D.O., 
noting that he first started treating the appellant in 
November 1992.  Dr. C. stated that in June of 1998, he saw 
the appellant for low back pain and radicular symptoms into 
his left buttock with radiation and numbness into his legs, 
and that in April 2001, he saw the appellant for symptoms of 
neuromuscular disease with loss of vision and weakness.  Dr. 
C. noted that in April 2001, he referred the appellant to 
another physician, Dr. T., who diagnosed the appellant with 
multiple sclerosis.  Dr. C. noted that since his initial 
diagnosis in 2001, the appellant had experienced multiple 
exacerbations of his multiple sclerosis with symptoms of 
permanent hearing loss, progressive numbness of his limbs, 
which progressed to using a cane, and loss of vision.  Dr. C. 
noted that over the last five years, the appellant had 
discussed with him feelings of numbness in his limbs that 
went back to the time he was in the military, before Dr. C. 
started treating him.  The appellant stated that the numbness 
he experienced back in the military was similar to the 
numbness he had now.

Another letter by D.C., D.O. dated in December 2007 noted 
that, although the appellant was diagnosed with multiple 
sclerosis seven years earlier, he feels like he has 
experienced symptoms of MS as far back as 20 to 25 years ago.  
The appellant noted that it started with symptoms of numbness 
and weakness in his hands and arms and some visual changes, 
and had now progressed to the point where he had poor vision 
in both eyes, chronic weakness, and left leg numbness.

A letter from M.P., O.D., noted that she had been treating 
the appellant since September 1994.  She noted that 
initially, he had trouble with blurred vision, light 
sensitivity, and temporal pain in each eye, which had been 
bothering him for over 10 years prior to this visit.  M.P. 
noted that over the course of a few years, the appellant's 
vision began to fluctuate, and on further examination, she 
discovered optic neuritis and was concerned that MS might be 
the cause of the appellant's problems.

The Board notes that VA is required to obtain a medical 
opinion on the question of whether the appellant's currently 
diagnosed multiple sclerosis is related to service, if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but contains: 1) competent evidence of diagnosed disability 
or symptoms of disability, 2) establishes that the appellant 
suffered an event, injury or disease in service, and 3) 
indicates that the claimed disability may be associated with 
the in-service event, injury, or disease, or with another 
service-connected disability.  38 C.F.R. § 3.159(c)(4).  See 
also  McLendon v. Nicholson, 20 Vet. App. 79 (2006); Duenas 
v. Principi, 18 Vet. App. 512, 517 (2004); Wells v. Principi, 
326 F.3d 1381 (2003) (Board under no obligation to obtain a 
medical opinion when there is no competent evidence that the 
appellant's disability or symptoms were service related).

In this case, given the standard of the regulation, because 
the evidence of record indicates that the appellant's 
currently diagnosed MS may be associated with a period of 
ACDUTRA, the Board finds that a medical nexus opinion is 
required in order to fulfill the duty to assist.  See 
38 C.F.R. § 3.159(c)(4); see also McLendon.  Specifically, a 
remand is required because there is no medical opinion of 
record addressing whether the appellant's numbness and 
weakness in his hands which he described as experiencing 
while on ACDUTRA, represented the prodromal signs of his 
later diagnosed multiple sclerosis.  Therefore, the Board 
finds that a remand is required to obtain a medical nexus 
opinion to determine whether it is at least as likely as not 
that the appellant's multiple sclerosis is traceable to his 
time spent on ACDUTRA or to any injury/event during inactive 
duty training, taking into consideration the appellant's 
statements regarding experiencing numbness and weakness in 
his fingers and hands, and M.P.'s letter noting that she had 
been treating the appellant for trouble with his vision since 
1994, noting that initially he had trouble with blurred 
vision, light sensitivity, and temporal pain in each eye, 
which had been bothering him for over 10 years.  (Ultimately, 
the appellant was diagnosed with optic neuritis, an eye 
disability related to MS.)

In summary, the VA examiner should be asked to provide an 
opinion as to whether the appellant's reported numbness, 
weakness and vision problems (all symptoms that a lay person 
is competent to observe, see Layno v. Brown, 6 Vet. App. 465, 
470 (1994)), represented the prodromal signs of his later 
diagnosed multiple sclerosis.  The examiner should take into 
consideration the appellant's statement that the numbness he 
currently feels is similar to the numbness he experienced 
while serving on ACDUTRA.  

As noted above, the appellant has claimed that he served as a 
tank driver during inactive duty training periods, which 
resulted in his being exposed to uranium.  The record is not 
clear that he served in such a capacity.  (His separation 
certificate shows that he worked as a food service 
specialist.)  Confirmation from his unit regarding his duties 
and possible exposure should be sought before a medical 
opinion is obtained.  

Accordingly, the case is REMANDED to the agency of original 
jurisdiction (AOJ) for the following action:

1.  The appellant's former National Guard 
unit should be contacted and an inquiry 
made as to whether the appellant was 
trained as, or otherwise served as, a tank 
crew member who participated in training 
activities in the area identified by the 
appellant as having deposits of uranium.  
Any information regarding such uranium 
deposits in an area previously used for 
training by the unit should be sought, 
especially any information the unit 
archives or medical personnel might have 
about unit members being exposed to 
uranium, particularly the appellant.

2.  The AOJ should hold this case until 
the end of February 2010, and any records 
from the University of Utah regarding any 
evaluation or examination of the appellant 
on or about February 9, 2010, should be 
sought.  The appellant should be contacted 
about providing the necessary consent to 
obtain the records.

3.  The appellant should be afforded a VA 
examination conducted by an examiner with 
appropriate expertise to provide a nexus 
opinion regarding the medical probability 
that the appellant's currently diagnosed 
multiple sclerosis is traceable to a 
period of ACDUTRA or to an injury/event 
during inactive duty training, such as 
exposure to uranium.  (The examiner should 
specifically review any information 
provided from the appellant's unit 
regarding his potential exposure during 
drill weekends.)  The physician should 
include an opinion as to whether it is at 
least as likely as not that the weakness, 
numbness and loss of vision that the 
appellant described experiencing while on 
ACDUTRA represented the prodromal signs of 
his later diagnosed multiple sclerosis.  
The examiner should take into 
consideration the timing of the 
development of the appellant's symptoms, 
including vision difficulties beginning in 
about 1984.  (The appellant initially 
contended that he experienced numbness and 
fatigue in 1980, which is shortly after he 
entered the National Guard and underwent 
basic military training; he later 
testified that the symptoms were first 
noticed in about 1983 after being exposed 
to uranium on certain training exercises 
in southern Utah.)

The appellant's claims file, including a 
copy of this remand, must be made available 
to the examiner for review in connection 
with the examination.  The AOJ should make 
sure that the examination report complies 
with this remand and answers the questions 
presented in the examination request, 
especially with respect to detailing any 
connection to ACDUTRA or inactive duty 
training.  If the report is insufficient, 
it should be returned to the examiner for 
necessary corrective action, as 
appropriate.

4.  After undertaking any other development 
deemed appropriate, the AOJ should consider 
the issue on appeal in light of all 
information or evidence received.  If the 
benefit sought is not granted, the 
appellant and his representative should be 
furnished with a supplemental statement of 
the case and afforded an opportunity to 
respond before the record is returned to 
the Board for further review.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2009).

